Title: From Thomas Jefferson to Jean Diot & Cie., 24 November 1785
From: Jefferson, Thomas
To: Jean Diot & Cie.



Gentlemen
Paris Nov. 24. 1785.

Your favor of Octob. 26. came safely to hand and should sooner have been acknowleged, but that I have wished at the same time to convey through your hands whatever indulgence the government would be pleased to grant to the American prisoners to whom you have been so kind as to extend your attention. Having as yet however been unable to procure any order in their favor I cannot longer delay returning my thanks for your goodness to them and assuring you of the sentiments of respect with which I have the honour to be gentlemen Your most obedient and most humble servt.,

Th: Jefferson


P.S. I avail myself of your address to convey a letter to Mr. Asquith.

